Exhibit 10.2

VIOLIN MEMORY, INC.

NOTICE OF STOCK OPTION GRANT

(EARLY EXERCISE)

Violin Memory, Inc. (the “Company”) hereby grants an option (“Option”) to
purchase shares (the “Shares”) of its common stock (the “Stock”) to the optionee
named below (“Optionee” or “you”) on the terms and conditions set forth in this
Notice of Stock Option Grant. The Option is granted outside of any plan of the
Company and is made as an inducement to the Optionee to accept new employment
with the Company in accordance with the terms and conditions of an offer letter
dated February 1, 2014 (the “Offer Letter”):

 

Name of Optionee:   Kevin A. DeNuccio Total Number of Option Shares Granted:  
1,000,000 Type of Option:   Non-Qualified Stock Option Exercise Price Per Share:
  $3.78 Grant Date:   February 3, 2014 Vesting Commencement Date:   February 3,
2014 Vesting Schedule:  

The Option will vest in daily installments over 18 months following the Vesting
Commencement Date, subject to Optionee continuing to be an employee of the
Company through each such date, such that all Shares subject to the Option shall
have completely vested on the 18 month anniversary of the Vesting Commencement
Date.

 

Notwithstanding the preceding sentence, in the event Optionee’s employment is
terminated pursuant to an Involuntary Termination (as defined in the Offer
Letter), or the Company is subject to a Change in Control (as defined in the
Offer Letter) before Optionee’s employment with the Company terminates, then
subject to Optionee’s execution and nonrevocation of a release (in accordance
with the requirements described in the Offer Letter), the vesting of the Option
will accelerate immediately with respect to all of the Shares subject to the
Option.

Expiration Date:   One day prior to the tenth anniversary of the Grant Date.
This Option expires earlier if Optionee’s Service terminates earlier, as
described in the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Stock Option Agreement (the “Agreement”), attached hereto
as Appendix A and made a part of this document.

 

VIOLIN MEMORY, INC.

NOTICE OF STOCK OPTION GRANT

- 1 -



--------------------------------------------------------------------------------

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to this Award (including without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that the Company is required to deliver to its security holders
(including without limitation, annual reports and proxy statements). You also
agree that the Company may deliver these documents by posting them on a website
maintained by the Company or by a third party under contract with the Company.
If the Company posts these documents on a website, it will notify you by e-mail.

 

KEVIN A. DENUCCIO:       VIOLIN MEMORY, INC.

 

      By:  

 

  Signature        

 

      Title:  

 

  Kevin A. DeNuccio        

 

VIOLIN MEMORY, INC.

NOTICE OF STOCK OPTION GRANT

- 2 -



--------------------------------------------------------------------------------

APPENDIX A

STOCK OPTION AGREEMENT

 

Grant of Option

The Company hereby grants to Optionee an Option to purchase the number of Shares
specified in the Notice of Stock Option Grant, subject to all of the terms and
conditions in this Agreement.

 

  This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), and
will be treated as a non-qualified stock option.

 

Vesting

This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
Shares after Optionee’s termination of employment with the Company for any
reason.

 

Early Exercise

This Option may be exercised before it is vested. To the extent it is exercised
prior to vesting, the Shares acquired on exercise, together with any securities
issued as a dividend or other distribution on, in exchange for or upon the
conversion of such unvested Shares, pursuant to a merger, recapitalization or
otherwise (collectively, the “Subject Shares”), will be subject to a repurchase
right which shall lapse according to the same vesting schedule applicable had
the Option not been exercised. The repurchase right allows the Company (or its
successor) to repurchase the unvested Shares upon Optionee’s termination of
employment for the lower of (i) the exercise price per Share paid by Optionee
for such Shares (as appropriately adjusted to reflect stock splits, stock
dividends, combinations of equity and other recapitalizations affecting the
capital stock of the Company) and (ii) the Fair Market Value per Share (defined
below) on the repurchase date. The repurchase price shall be paid, at the option
of the Company, by cancellation of all or a portion of outstanding indebtedness,
if any, or in cash or both.

 

  The Company will be deemed to have exercised its repurchase right
automatically for all Subject Shares as of the employment termination date,
unless within ninety (90) days thereafter, the Company notifies the holder of
the Subject Shares that it will not exercise its repurchase rights as to some or
all of the Subject Shares.

 

  If the Company makes available the consideration for the unvested Shares to be
repurchased in accordance with the provisions of this Agreement, then from and
after such time the person from whom such Shares are to be repurchased shall no
longer have any rights as a holder of such Shares (other than the right to
receive payment of such consideration in accordance with this Agreement). Such
Shares shall be deemed to have been repurchased in accordance with the
applicable provisions hereof, whether or not certificate(s) therefor have been
delivered.

 

 

The Company will be entitled to receive customary representations and

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 1 -



--------------------------------------------------------------------------------

 

warranties from Optionee regarding the Stock being repurchased including, but
not limited to, the representation that Optionee has good and marketable title
to the Stock to be repurchased free and clear of all liens, claims and other
encumbrances.

 

  All repurchases shall be subject to applicable restrictions contained in the
Delaware General Corporation Law and in the Company’s and its Subsidiaries’ debt
financing agreements. If any such restrictions prohibit the repurchase of Stock
for cash, the Company shall have the right to deliver, as payment of the
repurchase price, a subordinated note or notes payable in up to five equal
annual installments beginning on the first anniversary of the repurchase closing
and bearing an annual interest rate compounded annually equal to the applicable
federal rate then in effect (provided that such notes shall accelerate and be
payable in full once the Company is permitted to repurchase the Stock or repay
such notes under the debt financing agreements or, if earlier, upon a sale of
the Company. Any such notes issued by the Company shall be subject to any
restrictive covenants in debt financing agreements to which the Company is
subject at the time of the repurchase closing. If any such restrictions prohibit
the repurchase of Stock for such subordinated notes, then the time periods
provided herein for repurchases shall be suspended, and the Company may make
such repurchases as soon as it is permitted to do so under such restrictions.

 

  Pending the lapse of its repurchase rights, the Company may hold the Subject
Shares (including any certificates evidencing the Shares) in escrow or deposit
the Subject Shares with an escrow agent designated by the Company.

 

  If Optionee exercises this Option before it is vested, Optionee should
consider making an election under Section 83(b) of the Internal Revenue Code
(the “83(b) Election”). The 83(b) Election must be filed within thirty (30) days
after the date of exercise of all or any portion of the Option which is not
vested.

 

  OPTIONEE SHOULD CONSULT A TAX AND/OR FINANCIAL ADVISOR BEFORE EXERCISING PRIOR
TO VESTING.

 

Term

This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant. This Option may expire earlier, as
described below.

 

Termination of Relationship as Service Provider

Notwithstanding any contrary provision of this Agreement, if Optionee ceases to
be an employee of the Company for any or no reason, the then-unvested portion of
the Option awarded by this Agreement will terminate and Optionee will have no
further rights thereunder. The Optionee will have the period described below to
exercise the Option to the extent vested as of the date Optionee ceases to be an
employee of the Company. This Option may be exercised only within the following
periods, as

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 2 -



--------------------------------------------------------------------------------

 

applicable (but in no event may the Option be exercised later than the
expiration of the term of the Option as set forth in the Notice of Stock Option
Grant) and may be exercised during such periods, as applicable, only in
accordance with the terms of this Agreement. To the extent not exercised within
such periods, the Option will terminate and Optionee will have no further rights
thereunder.

 

  “Service” means service as an employee, director or consultant of the Company
or its Parent or Subsidiary, as defined for purposes of this Agreement in
Sections 424 (e) and (f), respectively, of the Code, whether now or hereafter
existing. A termination of Service will not be deemed to occur upon transfers
between the Company, its Parent or any Subsidiary. The Company determines when
Service terminates for all purposes under the Agreement and its determinations
are conclusive and binding on all persons.

 

Regular Termination

If Service terminates for any reason except death, total and permanent
disability as defined in Section 22(e)(3) of the Code (“Disability”), or
Involuntary Termination, then this Option will expire at the close of business
at Company headquarters on the date three (3) months after the date Service
terminates (or, if earlier, the Expiration Date).

 

Involuntary Termination

If employment terminates because of an Involuntary Termination, then this Option
will expire at the close of business at Company headquarters on the date 12
months after the date Service terminates (or, if earlier, the Expiration Date).

 

Death

If Service terminates because of death, then this Option will expire at the
close of business at Company headquarters on the date 12 months after the date
Service terminates (or, if earlier, the Expiration Date). During that period of
up to 12 months, the Option may be exercised by the personal representative of
Optionee’s estate or by the person(s) to whom the Option is transferred pursuant
to Optionee’s will or in accordance with the laws of descent and distribution.

 

Disability

If Service terminates because of Disability, then this Option will expire at the
close of business at Company headquarters on the date 12 months after the date
Service terminates (or, if earlier, the Expiration Date).

 

Leaves of Absence

For purposes of the Option, Service does not terminate when upon a military
leave, a sick leave or another bona fide leave of absence, if the leave was
approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. Service terminates when
the approved leave ends, unless Optionee immediately returns to active work.

 

 

The vesting schedule specified in the Notice of Stock Option Grant may be
adjusted during a leave of absence in accordance with the Company’s leave of
absence policy or the terms of the leave. If Optionee commences working on a
part-time basis, then the vesting schedule specified in the

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 3 -



--------------------------------------------------------------------------------

 

Notice of Stock Option Grant may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between Optionee and the
Company pertaining to the part-time schedule.

 

Restrictions on Exercise

If at any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any applicable law, or the consent or approval of any governmental
regulatory authority, is necessary or desirable as a condition of the purchase
of Shares hereunder, this Option may not be exercised, in whole or in part,
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company. The Company shall make reasonable efforts to meet the requirements
of any applicable law or securities exchange and to obtain any required consent
or approval of any governmental authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained. As a condition to the exercise of the
Option, the Company may require the person exercising the Option to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required

 

Notice of Exercise

To exercise this Option, Optionee must provide a notice of exercise form in
accordance with such procedures as are established by the Company and
communicated to Optionee from time to time. Any notice of exercise must specify
how many Shares Optionee wishes to purchase and how the Shares should be
registered. The notice of exercise will be effective when it is received by the
Company, accompanied by payment of the aggregate exercise price as to all
exercised Shares together with any applicable withholding taxes. If someone else
wants to exercise this Option after Optionee’s death, that person must prove to
the Company’s satisfaction that he or she is entitled to do so.

 

Form of Payment

When Optionee submits the notice of exercise, the notice must include payment of
the Option exercise price for the Shares to be purchased. Payment may be made in
the following form(s):

 

  •   Personal check, a cashier’s check or a money order.

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 4 -



--------------------------------------------------------------------------------

  •   Certificates for Shares that Optionee owns, along with any forms needed to
effect a transfer of those Shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option exercise price. Instead of surrendering Shares, Optionee may attest
to the ownership of those Shares on a form provided by the Company and have the
same number of Shares subtracted from the Shares to be issued upon exercise of
the Option. However, Optionee may not surrender or attest to the ownership of
Shares in payment of the exercise price if such action would cause the Company
to recognize a compensation expense (or additional compensation expense) with
respect to this Option for financial reporting purposes.

 

  •   By delivery on a form approved by the Company of an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Shares
that are issued upon exercise this Option and to deliver to the Company from the
sale proceeds an amount sufficient to pay the Option exercise price and any
withholding taxes. The balance of the sale proceeds, if any, will be delivered
to Optionee. The directions must be given by providing a notice of exercise form
approved by the Company.

 

  •   If permitted by the Committee, by a “net exercise” arrangement pursuant to
which the number of Shares issuable upon exercise of the Option shall be reduced
by the largest whole number of Shares having an aggregate Fair Market Value that
does not exceed the aggregate exercise price (plus tax withholdings, if
applicable) and any remaining balance of the aggregate exercise price (and/or
applicable tax withholdings) not satisfied by such reduction in the number of
whole Shares to be issued shall be paid by Optionee in cash other form of
payment permitted under this Option. The directions must be given by providing a
notice of exercise form approved by the Company.

 

  •   Any other form permitted by the Committee in its sole discretion.

 

  Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

 

Fair Market Value

For purposes of this Agreement, “Fair Market Value” with respect to a Share
means the market price of one Share, determined by the Committee as follows:

 

  •   If the Stock was traded over-the-counter on the date in question, then the
Fair Market Value shall be equal to the last transaction price quoted for such
date by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the Pink Quote
system;

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 5 -



--------------------------------------------------------------------------------

  •   If the Stock was traded on any established stock exchange (such as the New
York Stock Exchange, The Nasdaq Global Market or The Nasdaq Global Select
Market) or national market system on the date in question, then the Fair Market
Value shall be equal to the closing price reported for such date by the
applicable exchange or system; and

 

  •   If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

  •   In all cases, the determination of Fair Market Value by the Committee
shall be conclusive and binding on all persons.

 

Withholding Taxes and Stock Withholding

Regardless of any action the Company or Optionee’s actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Optionee acknowledges that the ultimate liability for all Tax-Related
Items legally due by Optionee is and remains the responsibility of Optionee and
that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Optionee’s liability for Tax-Related
Items.

 

 

Prior to exercise of the Option, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Optionee authorizes the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by Optionee from
Optionee’s wages or other cash compensation paid to Optionee by the Company
and/or the Employer. With the Company’s consent, these arrangements may also
include, if permissible under local law, (a) withholding Shares that otherwise
would be issued to Optionee upon exercise of this Option, provided that the
Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amount, (b) having the Company withhold taxes from the
proceeds of the sale of the Shares, either through a voluntary sale or through a
mandatory sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization), or (c) any other arrangement approved by the Company. The Fair
Market Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the withholding taxes. Finally,
Optionee shall pay to

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 6 -



--------------------------------------------------------------------------------

 

the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may be required to withhold as a result of the grant of the Option
or Optionee’s purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
deliver the Shares if Optionee fails to comply with Optionee’s obligations in
connection with the Tax-Related Items as described in this section.

 

Restrictions on Resale

Optionee agrees not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as Optionee’s Service continues and
for such period of time after the termination of Optionee’s Service as the
Company may specify.

 

Transfer of Option

Except to the limited extent permitted in the event of the Optionee’s death,
this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

 

  Notwithstanding the foregoing, the Committee may, in its sole discretion,
allow Optionee to transfer this Option as a gift to one or more family members.
For purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing Optionee’s household (other than a tenant or employee), a
trust in which one or more of these individuals have more than 50% of the
beneficial interest, a foundation in which Optionee or one or more of these
persons control the management of assets, and any entity in which Optionee or
one or more of these persons own more than 50% of the voting interest.

 

  In addition, the Committee may, in its sole discretion, allow Optionee to
transfer the Option to Optionee’s spouse or former spouse pursuant to a domestic
relations order in settlement of marital property rights.

 

  The Committee will allow the transfer the Option only if both Optionee and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 7 -



--------------------------------------------------------------------------------

  In addition, notwithstanding anything herein to the contrary, Optionee may not
transfer, assign, pledge, hypothecate or otherwise dispose of any Subject
Shares, and any attempted disposition will be null and void; provided, however,
that the Committee may, in its sole discretion, allow Optionee to transfer
Subject Shares as a gift to one or more family members, provided both Optionee
and the transferee(s) execute the forms prescribed by the Committee, which
include the consent of the transferee(s) to be bound by this Agreement.

 

Retention Rights

Neither the Option nor this Agreement gives Optionee the right to be employed or
retained by the Company or any subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate Optionee’s Service
at any time, with or without cause.

 

Shareholder Rights

Neither Optionee nor any person claiming under or through Optionee will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares have been issued and delivered to the Optionee or registered in
book-entry form, and recorded on the records of the Company or its transfer
agents or registrars.

 

Administration

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) will have the power to interpret this Agreement and to adopt such
rules for the administration, interpretation and application of this Agreement
as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not and to what
extent the Option has vested). All actions taken and all interpretations and
determinations made by the Committee in good faith will be final and binding
upon Optionee, the Company and all other interested persons. No member of the
Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to this Agreement.

 

Adjustment of Shares

In the event of a subdivision of the outstanding Stock, a declaration of a
dividend payable in Shares, a declaration of a dividend payable in a form other
than Shares in an amount that has a material effect on the price of Shares, a
combination or consolidation of the outstanding Stock (by reclassification or
otherwise) into a lesser number of Shares, a recapitalization, a spin-off or a
similar occurrence, the Committee shall make appropriate and equitable
adjustments in the number of Shares covered by this Option and the exercise
price per Share (including the repurchase price per Share in respect of unvested
Shares acquired on an early exercise of the Option).

 

  To the extent not previously exercised or settled, the Option shall terminate
immediately prior to the dissolution or liquidation of the Company.

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 8 -



--------------------------------------------------------------------------------

  In the event that the Company is a party to a merger or other reorganization,
the Option shall be subject to the agreement of merger or reorganization.
Subject to compliance with Section 409A of the Code, such agreement shall
provide for:

 

  (i) The continuation of the outstanding Option by the Company, if the Company
is a surviving corporation;

 

  (ii) The assumption of the outstanding Option by the surviving corporation or
its parent or subsidiary;

 

  (iii) The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Option;

 

  (iv) Immediate vesting, exercisability and settlement of the outstanding
Option followed by the cancellation of such Option upon or immediately prior to
the effectiveness of such transaction; or

 

  (v) Settlement of the intrinsic value of the outstanding Option (whether or
not then vested or exercisable) in cash or cash equivalents or equity (including
cash or equity subject to deferred vesting and delivery consistent with the
vesting restrictions applicable to the Option or the underlying Shares) followed
by the cancellation of the Option (and, for the avoidance of doubt, if as of the
date of the occurrence of the transaction the Committee determines in good faith
that no amount would have been attained upon the exercise of the Option, then
the Option may be terminated by the Company without payment); in each case
without Optionee’s consent. Any acceleration of payment of an amount that is
subject to Section 409A of the Code will be delayed, if necessary, until the
earliest time that such payment would be permissible under Section 409A without
triggering any additional taxes applicable under Section 409A.

 

Successors and Assigns

Except as otherwise provided in this Agreement, every term of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legatees, legal representatives, successors, transferees and
assigns.

 

Notice

Any notice to be given to the Company under the terms of this Agreement will be
addressed to the Company, in care of its Stock Plan Administrator at Violin
Memory, Inc., 4555 Great America Parkway Santa Clara, CA 95054, or at such other
address as the Company may hereafter designate in writing. Any notice required
or permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon the earliest of personal delivery, receipt or the third
full day following mailing with postage and fees prepaid.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions).

 

Miscellaneous

This Agreement constitutes the entire understanding between Optionee and the
Company regarding this Option. Any prior agreements, commitments or negotiations
concerning this Option are superseded. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Offer
Letter, the provisions of this

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 9 -



--------------------------------------------------------------------------------

 

Agreement will govern. In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement. This Agreement may be amended by the
Committee without Optionee’s consent; however, if any such amendment would
materially impair Optionee’s rights or obligations under the Agreement, this
Agreement may be amended only by another written agreement, signed by Optionee
and the Company.

 

Data Privacy

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Option, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all options or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of the Option and that
the Company and/or any Subsidiary may each further transfer Data to any third
party assisting the Company in the implementation, administration and management
of the Option. You understand and acknowledge that the recipients of Data may be
located in the United States or elsewhere. You authorize such recipients to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the purpose of administering your Option, including a transfer to any broker
or other third party with whom you elect to deposit Shares acquired under the
Option of such Data as may be required for the administration of the Option
and/or the subsequent holding of Shares on your behalf. You may, at any time,
view the Data, require any necessary modifications of Data or withdraw the
consents set forth in this subsection by contacting the Human Resources
Department of the Company in writing.

BY SIGNING THE NOTICE OF STOCK OPTION GRANT TO WHICH THIS AGREEMENT IS AN
APPENDIX, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE.

 

VIOLIN MEMORY, INC.

STOCK OPTION AGREEMENT

- 10 -



--------------------------------------------------------------------------------

VIOLIN MEMORY, INC.

NOTICE OF CASH EXERCISE OF STOCK OPTION

 

OPTIONEE INFORMATION:

Name:

 

 

      Social Security Number:  

 

Address:

 

 

      Employee Number:  

 

OPTION INFORMATION:

     

Date of Grant:

                      ,20           Type of Stock Option:

Exercise Price per Share: $                    

      ¨       Nonstatutory (NSO) Total number of Shares of VIOLIN MEMORY, INC.
(the “Company”) covered by option:                    ¨  

I. Number of Shares of the Company for which option is being exercised now:
         (“Purchased Shares”). Total exercise price for the Purchased Shares:
$                    

Form of payment enclosed:

 

¨ Check for $            , payable to “VIOLIN MEMORY, INC.”

II. Name(s) in which the Purchased Shares should be registered:

 

                                                                 
                                  

 

 

III. The certificate for the Purchased Shares should be sent to the following
address:   

IV.                                          
                                            

 

                                                              
                              

 

                                                              
                              

 

                                                              
                              

V. ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the option and the tax consequences of an exercise.

 

3. I understand that I must recognize ordinary income equal to the spread
between the fair market value of the Purchased Shares on the date of exercise
and the exercise price. I further understand that I am required to pay
withholding taxes at the time of exercising the option.

SIGNATURE AND DATE:

                                                                   
                                                                               ,
20    



--------------------------------------------------------------------------------

VIOLIN MEMORY, INC.

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, [Name of Optionee] sells, assigns and transfers to Violin
Memory, Inc. (the “Company”) or its assignee [print the number of shares] ([# of
shares]) shares of the Common Stock of the Company (the “Shares”), standing in
his or her name on the books of the Company (represented by Certificate No.
            ) and irrevocably constitutes and appoints [Name/Title of Escrow
Agent] as Attorney to transfer the Shares on the books of the Company with full
power of substitution in the premises.

Dated:                     ,         .

 

[NAME OF OPTIONEE]

 

(Signature)

Spousal Consent (if applicable)

                     (Purchaser’s spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the Shares.

Printed Name

Signature

INSTRUCTIONS: YOU MUST SIGN THIS FORM IF YOU ARE EXERCISING PRIOR TO VESTING
(“EARLY EXERCISE”). IF YOU ARE NOT EARLY EXERCISING, DO NOT COMPLETE THIS FORM.
PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE. THE PURPOSE OF
THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS “REPURCHASE RIGHT” SET
FORTH IN THE STOCK OPTION AGREEMENT WITHOUT REQUIRING ADDITIONAL SIGNATURES.